Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of March 22, 2010 (the “Effective Date”), by and between Stephen P.
Hawthornthwaite (“Employee”) and InfoSpace, Inc., its affiliates, successors,
and assigns (the “Company”).

In consideration of the mutual covenants herein contained, the employment of
Employee by the Company, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions.

(a) “Cause”. For purposes of this Agreement, “Cause” means, in the reasoned
discretion of the Company (i) any act of criminal or fraudulent misconduct by
Employee in connection with Employee’s responsibilities as an employee of the
Company that is intended to result in Employee’s personal enrichment,
(ii) Employee’s arrest for or conviction of a felony or other crime that may
materially reflect negatively on the Company, (iii) breach of a fiduciary duty
owed by Employee to the Company or its stockholders, or (iv) continued failure
to diligently and reasonably perform Employee’s job duties and Obligations
after, in the first instance of such failure only, Employee has been given
written notice of such noncompliance and Employee has had a minimum of thirty
(30) days to cure such noncompliance, if such failure is reasonably susceptible
to cure.

(b) “Change of Control”. For purposes of this Agreement, a “Change of Control”
is defined as the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then-outstanding voting securities;

(ii) Any merger or consolidation of the Company with any other corporation that
has been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company;

(iii) Any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets; or

(iv) A change in the composition of the Company’s Board of Directors (the
“Board”) occurring within a two-year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. An “Incumbent Director” is
defined as a director who either (A) is a director of the Company as of the
Effective Date, or (B) is elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination. For purposes of the preceding, individuals
who are elected pursuant to clause (B) also shall be considered Incumbent
Directors.

(c) “Disability”. For purposes of this Agreement, “Disability” is defined as
Employee’s inability to perform his employment duties to the Company hereunder,
with or without reasonable accommodation, for 180 days (in the aggregate) in any
one-year period as determined by an independent physician selected by the
Company.



--------------------------------------------------------------------------------

(d) “Good Reason”. For purposes of this Agreement, “Good Reason” is defined as,
within twelve (12) months subsequent to a Change in Control, and after thirty
(30) days’ written notice and reasonable opportunity to cure, the occurrence of
any of the following without Employee’s express prior written consent: (i) a
material adverse change of or to Employee’s duties, position, responsibilities
or title (other than pursuant to a promotion); (ii) a substantial reduction,
unless such reduction is shared by similarly-situated Employees as to Employee,
of the facilities and perquisites available to Employee; (iii) a reduction by
the Company of Employee’s base salary; (iv) a material reduction by the Company
in the kind or level of employee benefits to which Employee is entitled unless
similarly-situated Employees also experience a reduction; (v) the requirement
that Employee re-locate his home or primary work location more than 50 miles
from San Francisco, California or from any work location to which the Company
transfers Employee during the course of his employment and to which such
transfer Employee has agreed in writing; or (vi) a material breach of this
Agreement by the Company. Moreover, in addition to the above, Good Reason shall,
at any time, notwithstanding whether a Change in Control has occurred, be deemed
to exist if items (iii) or (v) above occur, after thirty (30) days’ written
notice and opportunity to cure.

(e) “Release”. For purposes of this Agreement, “Release” is defined as a full
release of claims against the Company in a form acceptable to the Company;
provided, however, that notwithstanding the foregoing, such Release is not
intended to and will not waive Employee’s rights: (i) to indemnification
pursuant to any applicable provision of the Company’s Bylaws or Certificate of
Incorporation, as amended, pursuant to any written indemnification agreement
between Employee and the Company, or pursuant to applicable law; (ii) to vested
benefits or payments specifically to be provided to Employee under this
Agreement or any Company employee benefit plans or policies; or (iii) respecting
any claims which Employee may have solely by virtue of Employee’s status as a
shareholder of the Company. The Release also shall not include claims that an
employee cannot lawfully release through execution of a general release of
claims.

2. Duties and Scope of Employment. The Company shall employ Employee in the
position of Vice President, Corporate Development. Employee will render such
business and professional services in the performance of Employee’s duties,
consistent with Employee’s position within the Company, as shall reasonably be
assigned to Employee at any time and from time to time by the Company’s Chief
Executive Officer or the Board of Directors.

3. Obligations. While employed hereunder, Employee will perform his/her duties
ethically, faithfully and to the best of Employee’s ability and in accordance
with law and Company policy. Employee agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express written prior approval of the Chief Executive
Officer; provided, however, that notwithstanding anything to the contrary in the
Company’s Supplementary Terms of Employment—[Management/Professional] attached
hereto as Exhibit A , Employee may engage in charitable activities so long as
such activities do not materially interfere with Employee’s responsibilities to
the Company.

4. At-Will Employment. Subject to the terms and conditions hereof including
without limitation Sections 6 and 7, the Company and the Employee acknowledge
that the Employee’s employment is and shall continue to be terminable at-will,
with either party able to terminate the employment relationship with or without
Cause or notice.

 

2



--------------------------------------------------------------------------------

5. Compensation and Benefits.

(a) Base Compensation. While Employee is an active full-time employee of the
Company, the Company shall pay Employee as compensation for Employee’s services
hereunder an annual base salary of $225,000. Such salary shall be earned and
paid ratably for work performed subject to applicable tax withholding and shall
be paid periodically in accordance with normal Company payroll practices. The
base salary shall be subject to annual review by the CEO and the Compensation
Committee of the Board but in no event shall be less than $225,000.

(b) Incentive Bonus. In addition to the base salary, Employee may receive a
performance bonus during each year of employment with the Company under this
Agreement equal to an amount, if any, to be determined by the CEO and the
Compensation Committee of the Board in their discretion. The target amount of
such annual performance bonus shall initially be 60% of Employee’s then current
base salary for the applicable fiscal year although actual payment may be more
or less than the target amount. Such performance bonus, if any, shall be based
upon performance objectives to be determined by the CEO and paid only if
Employee is actively employed through the entire performance measurement period.

(c) Benefits. Employee shall be eligible to participate in the employee benefit
plans which are available or which become available to other employees of the
Company, with the adoption or maintenance of such plans to be in the discretion
of the Company, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determination of any
committee administering such plan or program. Such benefits shall include
participation in the Company’s group medical, life, disability, and retirement
plans, and any supplemental plans available to senior executives of the Company
from time to time. The Company reserves the right to change or terminate its
employee benefit plans and programs at any time.

(d) Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

(e) Stock Options; Restricted Stock Units

(i) Employee will be granted a non-qualified stock option (“the Option”) to
purchase 200,000 shares of the Company’s common stock at an exercise price equal
to the per share equivalent of the fair market value of the Company’s common
stock on the date of grant as determined by the closing price of the Company’s
common stock on NASDAQ NMS on the date of grant, or, if there is no such
reported price on the date of grant, the closing price on the trading day on
NASDAQ NMS first preceding the date of grant. The date of grant shall be set by
the Compensation Committee of the Board of Directors. Subject to the accelerated
vesting provisions set forth herein, the Option shall vest as to one- third of
the shares subject thereto on One Year from the Effective Date (Same as Hire
Date) and shall vest ratably in six (6) month increments thereafter over the two
(2) year period commencing on One Year from the Effective Date (Same as Hire
Date), subject to Employee’s continued full-time employment by the Company on
the relevant vesting dates. The Option shall be subject to the terms and
conditions of the Company’s Restated 1996 Stock Incentive Plan (the “1996 Plan”)
and the Stock Option Agreement between Employee and the Company; provided,
however, that notwithstanding the foregoing, in the event of a conflict between
the terms and conditions of the Effective Date Option and this Agreement, the
terms and conditions of this Agreement shall prevail.

 

3



--------------------------------------------------------------------------------

(ii) On Effective Date (Same as Hire Date), Employee will be granted 120,000
restricted stock units (the “RSU Grant”). The RSU Grant shall be subject to the
terms and conditions of the Notice of Grant of Restricted Stock Units,
Restricted Stock Unit Agreement and the 1996 Plan. Subject to the foregoing, the
RSU Grant shall vest as to one-third of the shares subject thereto on One Year
from Effective Date (Same as Hire Date) and shall vest ratably in six (6) month
increments thereafter over the two (2) year period commencing on the date that
is one year from the Effective Date (Same as Hire Date), subject to Employee’s
continued full-time employment by the Company on the relevant vesting dates.

6. Termination of Employment.

(a) Termination by Company for Cause; Voluntary Termination. In the event
Employee’s employment with the Company is terminated for Cause by the Company or
voluntarily by Employee (other than for Good Reason) (i) the Company shall pay
Employee any unpaid base salary due for periods prior to the date of termination
of employment (“Termination Date”); (ii) the Company shall pay Employee all of
Employee’s accrued and unused “paid time off” (“PTO”), if any, through the
Termination Date; and (iii) following submission of proper expense reports by
Employee, the Company shall reimburse Employee for all expenses reasonably and
necessarily incurred by Employee in connection with the business of the Company
through the Termination Date. These payments shall be made promptly upon
termination and within the period of time mandated by applicable law. Employee
shall retain all stock options that are vested as of the Termination Date and
such stock options may be exercised in accordance with the provisions of the
applicable stock option plan(s) and the respective stock option agreement(s).
Except as expressly stated above or as required by law, Employee shall receive
no further compensation in any form other than as set forth in this paragraph.

(b) Termination by Company without Cause or by Employee for Good Reason. The
Company may terminate Employee’s employment without Cause at any time, and
Employee may likewise terminate his employment at any time. If Employee’s
employment with the Company is terminated by the Company without Cause or
Employee terminates employment with the Company for Good Reason, and Employee
signs within sixty (60) days of termination and does not revoke a Release as may
be permitted by law, and continues to abide by any continuing obligations to the
Company, then Employee shall receive the following:

(i) a severance payment in an amount equal to one-time’s Employee’s annual base
salary (less applicable withholding taxes), as then in effect, payable in one
payment that the Company shall deliver to Employee no later than fourteen
(14) days from the date on which Employee has returned to the Company an
original signed Release.

(ii) severance pay in an amount equal to 50% of Employee’s annual bonus rate
(For the purpose of this provision only, Employee’s Annual Bonus Rate shall be
the greater of either the most recent Incentive Bonus (as set forth in Paragraph
5(b), above) Employee earned or sixty percent (60%) of Employee’s annual base
salary in effect at the time of termination or resignation less applicable
withholding taxes), as then in effect. The Company shall deliver this payment to
Employee no later than fourteen (14) days from the date on which Employee has
returned to the Company an original signed Release.

(iii) the same level of health (i.e., medical, vision and dental) coverage and
benefits as in effect for the Employee on the day immediately preceding the
Termination Date; provided, however, that (A) the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (B) Employee elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA. The Company
shall continue to provide Employee with Company-paid health coverage until the
earlier of (y) the date Employee is no longer eligible to receive continuation
coverage pursuant to COBRA, or (z) twelve (12) months from the Termination Date;

 

4



--------------------------------------------------------------------------------

(iv) fifty percent (50%) of the Employee’s then-unvested stock options shall
immediately vest and become exercisable and Employee shall have twelve
(12) months following the Termination Date to exercise such vested shares and
fifty percent (50%) of the Employee’s then-unvested restricted stock units
(RSUs) shall immediately vest; provided, however, that in the event of a
conflict between the terms and conditions of any such stock option agreement or
Notice of Grant of Restricted Stock Units and Restricted Stock Unit Agreement,
as the case may be, and this Agreement, the terms and conditions of this
Agreement shall prevail unless the conflicting provision(s) in any such stock
option agreement or Notice of Grant of Restricted Stock Units and Restricted
Stock Unit Agreement, as the case may be, shall be more favorable to Employee in
which case the provision(s) more favorable to Employee shall govern; provided
further, however, that notwithstanding the foregoing in no event shall the
extended twelve (12) month exercise period specified in this Section 6(b)(iv)
modify or extend the Expiration Date of any stock option as set forth in such
stock option agreement.

(c) Death. In the event of Employee’s death while employed hereunder, and
provided Employee’s representative executes a Release that also releases any
claims by Employee’s estate or survivors, Employee’s beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) will
receive (i) continuing payments of severance pay (less applicable withholding
taxes) at a rate equal to Employee’s base salary for a period of ninety
(90) days from Employee’s death, to be paid periodically in accordance with the
Company’s normal payroll policies, (ii) Company-paid COBRA benefits as specified
in Section 6(b)(iii) above for ninety (90) days from Employee’s death, and
(iii) have the right to exercise Employee’s stock options which are vested as of
the date of Employee’s death for one (1) year following Employee’s death.

(d) Disability. In the event of Employee’s termination of employment with the
Company due to Disability, and provided Employee signs and does not revoke a
Release, Employee shall be entitled to continuing payments of base salary (less
applicable withholding taxes) until, if applicable and subject to plan
documents, Employee is eligible for long-term disability payments under the
Company’s group disability policy; provided, however, that in no event shall
such period of continued base salary exceed 180 days following termination.

7. Change of Control Benefits. Notwithstanding the foregoing, in the event that
the benefits provided for in this Agreement (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Employee’s benefits otherwise payable shall be reduced by the minimum extent
necessary such that no portion of such benefits would be subject to the Excise
Tax. Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 7 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this
Section 7, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 7. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

8. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment.

 

5



--------------------------------------------------------------------------------

9. Confidentiality. Employee also agrees to the terms of the attached
“Supplementary Terms of Employment—Managerial/Professional” that are attached as
Exhibit A and incorporated herein by reference.

10. Arbitration. Employee agrees, as a condition to Employee’s employment that
any employment related disputes between Employee and the Company are subject to
binding arbitration in accordance with the terms of Exhibit A.

11. Successors; Personal Services. The services and duties to be performed by
the Employee hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and the Employee and Employee’s heirs and
representatives.

12. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to Employee at the home address, which Employee most recently
communicated to the Company in writing, with a copy to Employee’s counsel as
designated by Employee whose address is provided below. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.

13. Code Section 409A

(a) Notwithstanding anything to the contrary in this Agreement, if the Employee
is a “specified employee” within the meaning of Section 409A of the Code, and
the final regulations and any guidance promulgated thereunder (“Section 409A”)
at the time of the Employee termination of employment (other than due to death),
then the severance benefits payable to the Employee under this Agreement, if
any, and any other severance payments or separation benefits that may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) otherwise due to the Employee on or within
the six (6) month period following the Termination Date will accrue during such
six (6) month period and will become payable in a lump sum payment (less
applicable withholding taxes) on the date six (6) months and one (1) day
following the Termination Date. All subsequent payments, if any, will be payable
in accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Employee dies following
his or her termination of employment but prior to the six (6) month anniversary
of the Termination Date, then any payments delayed in accordance with this
paragraph will be payable in a lump sum (less applicable withholding taxes) to
the Employee’s estate as soon as administratively practicable after the date of
the Employee’s death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

(b) This provision is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Employee under Section 409A.

 

6



--------------------------------------------------------------------------------

14. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) which are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matter hereof. This Agreement may not be modified except expressly in a
writing signed by both parties.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection shall be void.

(f) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Employee.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     INFOSPACE, INC.       By:    /s/    William J. Lansing      
President and Chief Executive Officer EMPLOYEE:       /s/    Stephen P.
Hawthornthwaite       Vice President, Corporate Development

 

8